Title: From George Washington to Reuben Harvey, 25 August 1784
From: Washington, George
To: Harvey, Reuben



Sir,
Mount Vernon 25th Augt 1784

Captain Stickney has presented me with your favor of the 25th of May—together with the mess-beef & ox tongues, for which you will please to accept my best thanks.
I do not raise Tobacco on my Estate nor am I possessed of a pound at this time; otherwise I would with pleasure consign a few Hogsheads to your address, under full persuasion, that no person would do me more justice in the sale of them. Wheat or flour of the last year’s produce, is either exported or consumed; that of the present year, is not yet got to market—what prices they will bear in this Country is not for me to say: but tho’ I do not walk in the Mercantile line, except in wheat (which I manufacture into flour)—I should nevertheless, thank you for any

information respecting the prices of these articles. With very great esteem & regard I am Sir &c.

G: Washington

